Citation Nr: 1430942	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from April 1987 to August 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Houston, Texas Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for left knee patellofemoral syndrome, rated 0 percent from February 10, 2009.  The Veteran originally requested a Travel Board hearing but withdrew such request in an August 2012 letter.

A December 2010 rating decision granted an increased initial rating of 10 percent for left knee patellofemoral syndrome; the issue on appeal has been recharacterized appropriately.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2010 rating decision and statement of the case, the RO indicates consideration of VA treatment records dated between August 2009 and December 2010, with specific reference to an October 15, 2009 record.  However, apart from some VA treatment records dated in August 2009, no other records from that period appear to be associated with either the paper or electronic record.  As records of pertinent VA treatment are constructively of record and may be critical to the Veteran's appeal, they must be secured.

Furthermore, the Board notes that the most recent VA examination was conducted in February 2012.  During that examination, the Veteran was noted to have painful motion beginning at 90 degrees flexion, which was clearly worse than on prior VA examination in June 2009.  As over two years have passed since the most recent examination and it appears the Veteran's left knee disability has been increasing in severity, a contemporaneous examination is necessary to determine the current severity of the disability on appeal.


Accordingly, the case is REMANDED for the following action:

1.  The RO should secure copies of complete clinical records of all VA treatment the Veteran received for a left knee condition between August 2009 and December 2010, to specifically include records of range of motion testing conducted on October 15, 2009.  The RO must document its attempts to secure such records.  If any records sought are unavailable, the reason for such unavailability must also be documented for the record. 

2.  After the above development has been completed, the RO should arrange for the Veteran to be examined by a VA orthopedist to determine the current severity of her left knee patellofemoral syndrome.  The examiner must review the entire record in conjunction with the examination, and any tests or studies deemed appropriate should be ordered.  The examiner must report all pertinent findings, specifically including range of motion studies with reports of any additional limitations due to factors such as pain, use, weakness, etc.  The examiner should also note whether there is objective evidence of recurrent subluxation or lateral instability, and if so, opine as to whether such is slight, moderate, or severe.

The examiner must provide a complete rationale for all opinions provided.

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



